United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.L., Appellant
and
DEPARTMENT OF AGRICULTURE,
FOREST SERVICE, Albuquerque, NM,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-373
Issued: May 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 6, 2012 appellant filed a timely appeal from a July 30, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her
reconsideration request. Because more than 180 days elapsed from the most recent merit
decision dated January 12, 2012 to the filing of this appeal, the Board lacks jurisdiction to review
the merits of the case.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).
1

An appeal of a final adverse OWCP decision issued on or after November 19, 2008 must be filed within 180
days of the decision. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 30, 2011 appellant, then a 24-year-old forestry technician, filed a
traumatic injury claim alleging that on July 14, 2011 she sustained an injury or condition as a
result of dehydration. Her supervisor noted on the claim form that the injury occurred in the
performance of duty.
In July 15, 2011 emergency records, including diagnostic testing, Rapid City Regional
Hospital noted a syncope episode and back pain. It was noted that appellant had experienced a
single episode of light-headedness and loss of consciousness that lasted approximately 30
seconds. The records indicate that appellant was provided intravenous treatment and magnetic
resonance imaging (MRI) scan evaluation of the lumbar spine. Dr. Pradeep K. Amesur, a Boardcertified nuclear radiologist, interpreted the July 15, 2011 MRI scan as revealing L5-S1 shallow
subligamentous protrusion barely indenting the thecal sac. In a July 19, 2011 visit summary,
Dr. Rand L. Schleusener, a Board-certified orthopedic surgeon, noted the reason for appellant’s
visit was low back pain after walking, carrying heavy paint.
In a December 7, 2011 letter, OWCP noted that appellant’s claim was reopened for
consideration as the medical bills have exceeded $1,500.00. Appellant was advised of the
deficiencies in her claim and accorded 30 days within which to submit additional factual and
medical evidence. No additional information was received.
By decision dated January 12, 2012, OWCP denied appellant’s claim on the grounds that
fact of injury was not established. It found that evidence did not support that the injury or
event(s) occurred as described and there was no medical evidence which established a diagnosed
medical condition in connection with the injury or event(s).
On July 9, 2012 appellant requested reconsideration and submitted medical evidence. In
her July 9, 2012 statement, she noted that the report from Dr. Terry Hinkson, the emergency
room physician at Rapid City Regional Hospital, should cure the deficiencies in her claim.
In a July 9, 2012 report, Dr. Terry D. Hinkson, Board-certified in emergency medicine,
indicated that he saw appellant on July 15, 2011 for a syncope episode and back pain following a
day of work with the employing establishment in which she had been carrying a back pack
weighing 45 pounds in 100-degree weather for more than six hours. He also noted that appellant
had been working on steep slopes. Dr. Hinkson indicated that appellant had a previous back
injury two years prior and the computerized tomography (CT) scan was negative that day. He
also related that other diagnostic tests that day were negative for electrolyte abnormalities as the
potential cause of syncope. Dr. Hinkson noted that an MRI scan was ordered and appellant was
referred to an orthopedic specialist for the back pain.
By decision dated July 30, 2012, OWCP denied appellant’s request for reconsideration.
It found that she failed to provide any new evidence or argument to address the issue upon which
her claim was denied.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,3
OWCP regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
ANALYSIS
OWCP denied appellant’s traumatic injury claim on January 12, 2012 on the grounds that
fact of injury was not established. It found that the evidence did not support that the event
occurred as described and that there was no medical evidence which established a diagnosed
medical condition in connection with the event. As the Board does not have jurisdiction to
review the merits of the case, the sole issue on appeal is whether OWCP properly denied her
timely filed reconsideration request.
In requesting reconsideration, appellant did not argue that OWCP erroneously interpreted
a specific point of law, nor did she advance a relevant legal argument not previously considered.
She submitted Dr. Hinkson’s July 9, 2012 report. Appellant contended that Dr. Hinkson’s
July 9, 2012 report cured the factual and medical deficiencies in her claim.
The Board notes that this is relevant and pertinent new evidence which, contrary to
OWCP’s finding, was not previously considered. The Board’s review of the case record does
not indicate that Dr. Hinkson previously submitted this report or any other report regarding
appellant’s July 14, 2012 alleged injury. Thus, Dr. Hinkson’s report is new to the record and it
was not previously considered by OWCP. He related his treatment of appellant on July 15, 2012
and described her employment activities on July 14, 2012. Dr. Hinkson also related a diagnosis
of syncope. The requirements for reopening a case for merit review do not include the
requirement that a claimant submit all evidence which may be necessary to discharge her burden
of proof. The claimant need only submit evidence that is relevant and pertinent and not
previously considered.6 If OWCP should determine that the new evidence submitted lacks
probative value, it may deny modification of the prior decision, but only after the case has been
reviewed on the merits.7 The Board finds that Dr. Hinkson’s report is new and that it is relevant
3

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(1)-(2).

5

Id. at § 10.607(a).

6

R.T., Docket No. 11-749 (issued December 23, 2011); see also Billy B. Scoles, 57 ECAB 258 (2005).

7

See Dennis J. Lasanen, 41 ECAB 933 (1990).

3

as he does discuss appellant’s work activity on July 14, 2012 and he does provide a diagnosis of
the condition for which he treated appellant. The case shall be remanded to OWCP to conduct a
merit review of the entire record. After such further development as is deemed necessary,
OWCP shall issue an appropriate merit decision.
The Board notes that on appeal appellant has submitted additional evidence. The Board
has no jurisdiction to review this evidence for the first time on appeal.8 As noted above, this case
is not in posture for decision. It is being remanded for a merit review of the claim. Appellant
may resubmit this evidence to OWCP for consideration upon further review.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s application for
reconsideration without merit review of the claim.
ORDER
IT IS HEREBY ORDERED THAT the July 30, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this opinion.
Issued: May 2, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

20 C.F.R. § 501.2(c).

4

